Citation Nr: 0027617	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  He had Vietnam service from February 1969 to 
August 1969 and his awards included the Combat Infantry Badge 
and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran has testified to exposure to acoustic trauma 
in service, to include that from a grenade explosion that 
injured him.  His DD-214 and service records indicate that he 
participated in combat in Vietnam, and received a Purple 
Heart for shrapnel wounds.

2.  The veteran currently has hearing loss and tinnitus, 
which the medical evidence suggests may have a plausible 
relationship to the acoustic trauma in service.


CONCLUSION OF LAW

The claims of entitlement to service connection for hearing 
loss and tinnitus is are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible possible, or capable of substantiation..  See 
Hensley v. West 212 F 3d 1255 (2000). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
"plausible" is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, for the second element, the 
type of evidence needed to make a claim well-grounded depends 
upon the types of issues presented by a claim.  Id at 92-93.  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show the incurrence in service if the veteran was engaged in 
combat and if the evidence is consistent with the 
circumstances, conditions and hardships of such service, even 
though there is no official record of such incurrence.  38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(d). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for service connection for combat-
related claims and together, provide that satisfactory lay or 
other evidence of combat incurrence or aggravation, if 
consistent with circumstances and hardships of such service, 
will be accepted as proof of service connection, 
notwithstanding the absence of official records thereof, 
unless rebutted by clear and convincing evidence to the 
contrary.  See Velez v. West, 11 Vet. App. 148, 153 (1998); 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Arms 
v. West, 12 Vet. App. 188, 193-93 (1999).  

This requires a three-step analysis.  See Collete v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).  In the first 2 steps, 
only favorable evidence is considered, without any weighing 
of negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the second 
step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as "sufficient proof" of service 
connection, even without official record of incurrence.  

However, these first two steps under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) only reduce the evidentiary burden 
as to the 2nd Caluza element (incurrence or aggravation, 
i.e., what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required, 
except that lay evidence may be used to show continuity of 
symptoms as well as nexus between the continuity of symptoms 
and present disability if such a relationship is one to which 
a lay person's observations are competent.  Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to etiologically link the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. (1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Tidwell v. West, No. 96-1778, slip op. at 4 (Feb. 13, 
1998) (appellant's own statements together with published 
medical authorities is not requisite medical evidence of a 
causal relationship between the claimed disability and 
service) (however, Tidwell v. West, No. 96-1778, slip op. 
(U.S. Vet. App. Feb. 13, 1998) was vacated by Tidwell v. 
West, 11 Vet. App. 242 (1998) due to the veteran's death 
prior to entry of judgment); Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997) (absent medical-nexus evidence, there 
was no reasonable possibility that § 1154(b) could change the 
outcome of the case on the merits); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997) (reduced evidentiary burden under 
§ 1154(b) relates only to service incurrence, what happened, 
and not existence of current disability or nexus to service, 
both generally requiring competent medical evidence); and 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
(§ 1154(b) does not provide a basis to etiologically link an 
inservice condition to a current condition).  Velez v. West, 
11 Vet. App. 148, 153-54 (1998).  

In Arms v. West, 12 Vet. App. 188, 196 (1999) it was held 
that if after both of these first two steps, all three 
elements of Caluza are met, then the role of § 1154(b) is to 
carry into the merits-adjudication stage the presumption of 
credibility which attached at the threshold stage in 
determining well groundedness (subject to rebuttal) and it is 
only in this last third step that there may be a weighing of 
the contrary evidence.  However, this holding was overruled 
in Kessel v. West, 13 Vet. App. 9 (1999) (en banc) (the 
'clear and convincing evidence to the contrary' provision of 
§ 1154(b) lessening the evidentiary burden for combat 
veterans applies only to the service incurrence element of a 
claim and not the current disability and nexus elements).  

In determining well groundedness evidence must be accepted as 
true except when the evidentiary assertion [other than in a 
government record] is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993).  VA "must 
construe all facts, make all inferences, and apply all 
presumptions in favor of the veteran" in determining well 
groundedness.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385 (1998). The 
Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

There is no official record showing inservice medical 
treatment for hearing problems in service.  The veteran's 
entrance examination of May 1968 did not reveal a hearing 
loss disability.  In May 1969, the veteran was awarded a 
Purple Heart.  A July 1969 treatment record does note 
treatment for a minor fragment wound in the buttocks.  He did 
not undergo an audiology test in his July 1970 separation 
examination.

VA treatment records reveal several instances of treatment 
for ear problems, with removal of cerumen from the ears in 
February 1990 and in October 1998.  VA treatment records also 
noted evidence of shrapnel fragments in the right shoulder 
and pelvis areas from a grenade explosion.  

In December 1998, the veteran underwent a VA examination for 
hearing loss.  Review of the medical records revealed no 
pertinent information concerning hearing loss.  Otologic and 
family history were negative for hearing loss.  He gave a 
history of onset in 1969 and attributed this to the grenade 
explosion.  He reported having the most difficulty 
understanding speech when he was unable to see the speaker's 
face.  He also had difficulty understanding the television.  
He reported a positive military history of noise exposure 
from arms fire, artillery and bombs.  He also reported 
occupational noise exposure as a welder, however he reported 
wearing hearing protection.  He denied recreational noise 
exposure.  He reported onset of bilateral, periodic tinnitus 
about ten years ago.  He described it as a humming sound.  On 
physical examination, pure tone audiometry test results 
indicated a diagnosis of hearing within normal limits through 
1000 hertz, with a severe high frequency hearing loss 
bilaterally, worse in the left ear.  The veteran was 
considered to be a candidate for binaural hearing aids and 
ear molds were taken for hearing aids.  Indications were made 
that he was to return to this clinic for Auditory Brain Stem 
Response audiometry in view of the asymmetrical high 
frequency hearing loss, worse in the left ear.

In August 1999, the veteran testified at a hearing at the RO 
regarding his ear condition.  He testified that he first had 
a ringing in his ears after he threw a grenade in Vietnam, 
which exploded nearby and caused his ears to bleed.  He said 
that the grenade exploded on the left side, which is the side 
of the more severe hearing problem.  He testified that he now 
works as a welder, and acknowledged that there are times he 
works around loud machinery.  He testified that from time to 
time, he has to go to the doctors and get his ears cleaned 
out.

The veteran's assertions of exposure to a nearby grenade 
explosion and other loud explosions in combat are sufficient 
to establish that he sustained acoustic trauma in service.  
Thus, the first element of a well-grounded claim of service 
connection based on combat exposure is established by the 
record.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

Likewise, there is ample evidence of current bilateral 
hearing loss and tinnitus, diagnosed in the December 1998 VA 
examination.

The Board finds that with medical evidence of a current 
disability, the second element of a well-grounded claim of 
service connection under Caluza, supra, is also met.  

The third element, medical nexus, is also met through the 
findings of the December 1998 examination, which raises the 
possibility of the veteran's hearing loss and tinnitus being 
caused by acoustic trauma in service.  This finding provides 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" and serves to well ground this 
claim.  See Epps, Hensley, supra. 

Therefore, the veteran has presented a well-grounded claim 
for service connection for bilateral hearing loss and 
tinnitus, and to this extent only the appeal is granted.


ORDER

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to the claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

While the Board accepts the available evidence to the extent 
that it renders the veteran's claims well grounded, it is 
unclear from the medical evidence whether the current 
diagnoses of bilateral sensorineural hearing loss and 
tinnitus are actually related to acoustic trauma in service.  
The VA examination of December 1998 did not include an 
opinion regarding the possible connection between the 
exposure to acoustic trauma in combat and the current hearing 
loss and tinnitus problems, but instead simply stated that 
the medical history was negative for pertinent information 
concerning hearing loss.  The Court has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992). Accordingly, 
an examination to determine the etiology of the veteran's 
hearing loss and tinnitus is indicated.  

Furthermore, the examination itself indicated that the 
veteran would return for further evaluation of his hearing 
loss condition.   However, there is no record indicating that 
he was ever seen again by this facility. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should secure and associate 
with the file any additional medical 
records concerning hearing loss and ear 
problems that are not yet of record, to 
include a copy of the medical examination 
for Auditory Brain Stem Response said to 
have been scheduled at the same VA clinic 
where the December 1998 VA examination 
took place.  If records of this follow up 
examination are not available this should 
be documented and associated with the 
claims file.

2.  The claims folder should be forwarded 
to an otolaryngologist for an opinion as 
to the etiology of the veteran's 
bilateral hearing loss and tinnitus.  The 
claims folder, including a copy of this 
REMAND, must be made available to, and 
reviewed by, the examiner.  The examiner 
is specifically requested to review the 
veteran's medical history and give an 
opinion regarding whether it is at least 
as likely as not that the veteran's 
hearing loss and tinnitus are related to 
acoustic trauma sustained in service, to 
include the grenade explosion which 
occurred in service.  The examiner should 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development is completed, then 
review the claim.  If further examination 
is deemed necessary, one to include any 
necessary tests or studies should be 
conducted.

If the claim remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran needs to take no action until he is notified. The 
purpose of this REMAND is to assist the veteran.  The Board 
intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



